DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an apparatus, can be classified in CPC H01L 21/67034.
II. Claim 14, drawn to a method, can be classified in CPC H01L 21/02101.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used to practice a method without accommodating the multiple holders in the processing vessel (e.g., a method in which the substrates are directly loaded into the processing vessel). The apparatus can also be used for cleaning or coating substrates.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
This application contains claims directed to the following patentably distinct species:
Species A: a first lid for opening/closing a first side surface of the vessel, a second lid for opening/closing a second side surface of the vessel, a part of the multiple holders are provided at the first lid and the rest are provided at the second lid (see fig. 10; as recited by claims 3-5);
Species B: one lid for opening/closing a side surface of the vessel, with the multiple holders provided at the lid (see fig. 11; as recited by claim 6);
Species C: one lid for opening/closing a top surface of the vessel, with the multiple holders provided at the lid (see fig. 12; as recited by claim 7).
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Species A, B, and C require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
This application contains claims directed to the following patentably distinct species:
Species F: one supply mechanism provided above the uppermost substrate (see fig. 10; as recited by claims 8-10);
Species G: multiple supply mechanisms, each mechanism is provided sideways from a corresponding substrate (see fig. 11; as recited by claim 11);
Species H: one supply mechanism provided below the lowermost substrate (see fig. 13).
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Species F, G, and H require different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
This application contains claims directed to the following patentably distinct species:
Species J: a device (like nozzle) disposed in a delivery area adjacent to the vessel, the device for supplying a liquid to a substrate (see fig. 8; as recited by claim 12);
Species K: a box surrounding a delivery area adjacent to the vessel and accommodating a substrate, an atmosphere supply for supplying an atmosphere into the box (see fig. 9; as recited by claim 13).
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with UNA LAURICIA on 4/26/2021 a provisional election was made WITHOUT traverse to prosecute the invention of Group I, Species B, Species G, and Species J (claims 1-2, 6, and 11-12).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-5, 7-10, and 13-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“supply mechanism” in claim 11;
“supplement device” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“supply mechanism” is interpreted as requiring the structure(s) of a pipe or an opening (see fig. 11), and equivalents thereof;
“supplement device” is interpreted as requiring the structure(s) of a liquid supply pipe, nozzle or opening (see fig. 8), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Also, it’s unclear which substrate is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHO (US PGPUB 20180366349).
Regarding claim 1, CHO teaches substrate processing apparatus (fig. 1, 3-4, 8A-8C, 10-11, 13, 20) configured to perform a drying processing of drying substrates by using a processing fluid in a supercritical state (drying by a supercritical fluid, e.g., para. 0031, 0034-35, 0094, 0097-98, 0137, 0154).
The phrase "configured to perform a drying processing of drying substrates by using a processing fluid in a supercritical state" is interpreted as intended use because it's directed to how 
CHO’s substrate processing apparatus comprises:
a processing vessel (process chamber 10 comprising housing assembly 100, fig. 1, 3-4, 8A-8C, 10-11, 13, 20) in which the drying processing is performed (para. 0033-34, 0041, 0052, 0065, 0090); and
multiple holders (substrate support 50 comprising substrate support members 51, 52, 53, fig. 3-4, 8A-8C, 10-11, 20) configured to respectively hold the substrates within the processing vessel (supporting substrates W, para. 0038, 0050, 0062, 0071, 0073, 0082-85, 0114, 0127-28, 0141; see also fig. 3-4, 8A-8C, 10-11, 20).
The phrase "configured to respectively hold the substrates within the processing vessel" is interpreted as intended use because it's directed to how the multiple holders are used without imposing any structural requirement. CHO’s substrate support 50 performs or is capable of performing the recited function(s), as explained above.
Regarding claim 2, CHO teaches the substrate processing apparatus of Claim 1. CHO teaches wherein the multiple holders are arranged at a distance therebetween in a vertical direction within the processing vessel (substrate support members 51, 52, 53 are arranged vertically in process chamber 10, see fig. 3-4, 8A-8C, 10-11, 20).
Regarding claim 6, CHO teaches the substrate processing apparatus of Claim 2. CHO teaches the apparatus further comprising: 
a lid (shield assembly 200, fig. 1, 3-4, 8A-8C, 10-11, 13, 20, para. 0033, 0037-38, 0078, 0082, 0088, 0114, 0125, 0142) configured to open or close an opening provided at a side surface 
wherein the multiple holders are provided at the lid (substrate support 50, comprising substrate support members 51, 52, 53, may be installed on shield assembly 200, fig. 3-4, 8A-8C, 10-11, 20, para. 0038, 0082).
The phrase "configured to open or close an opening provided at a side surface of the processing vessel" is interpreted as intended use because it's directed to how the lid is used without imposing any structural requirement. CHO’s shield assembly 200 performs or is capable of performing the recited function(s), as explained above.
Regarding claim 11, The substrate processing apparatus of Claim 1. CHO teaches the apparatus further comprising: multiple supply mechanisms (supply holes or passageways 170 and 175, fig. 1, 3-4, 8A-8C, 10-11, 20, para. 0034, 0040, 0073, 0086, 0091, 0095, 0115, 0119, 0142) each configured to supply, within the processing vessel, the processing fluid along a top surface of a corresponding substrate in the substrates held by the multiple holders (see fig. 1, 3-4, 8A-8C, 10-11, 20, para. 0073, 0091, 0093, 0095).
The phrase "each configured to supply, within the processing vessel, the processing fluid along a top surface of a corresponding substrate in the substrates held by the multiple holders " is interpreted as intended use because it's directed to how each supply mechanism is used without imposing any structural requirement. Supply holes or passageways 170 and 175 perform or are capable of performing the recited function(s), as explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHO.
Regarding claim 12, CHO teaches the substrate processing apparatus of Claim 1. 
CHO teaches a supplement device (process chamber 2) disposed in a delivery area adjacent to the processing vessel (process chamber 2 is adjacent to process chamber 10, fig. 21, para. 0150, 0152, 0154-55). Because process chamber 2 can perform a chemical process, a cleaning process, and a wet drying process using an organic solvent (para. 0154), and because substrate W’s top surface is the surface to be processed (para. 0073, 0094-97), it’s reasonably expected that process chamber 2 has a liquid supply pipe, nozzle or opening that can supply a liquid to the substrate’s top surface.
The phrase "configured to supplement a liquid onto a top surface of the substrate having a film of the liquid formed thereon" is interpreted as intended use because it's directed to how the 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
GOSHI (US PGPUB 20170256397) teaches a supplement device disposed in a delivery area adjacent to the processing vessel;
BIBERGER (US PGPUB 20040040660) teaches a supercritical drying apparatus with multiple holders and multiple supply mechanisms each configured to supply the processing fluid along a top surface of a corresponding substrate;
UEHARA (US Patent 6712081) teaches a supercritical drying apparatus with multiple holders and multiple supply mechanisms each configured to supply the processing fluid along a top surface of a corresponding substrate;
NIXON (US PGPUB 20120111379) teaches a supercritical drying apparatus for processing a plurality of substrates and multiple supply mechanisms each configured to supply the processing fluid along a top surface of a corresponding substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714  
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714